Citation Nr: 0514117	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for nonalcoholic 
sclerotic hepatitis.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for liver, spleen, and 
anemic condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1974 to June 
1981 and from March 1992 to October 1995, to include service 
in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in March 2005.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that at the hearing, the appellant 
waived initial AOJ consideration of additional evidence 
submitted following the hearing.  Regardless, in light of the 
fact that the issues are being remanded for other reasons, 
the AOJ should review the additional evidence submitted.  

The appellant is service-connected for leishmaniasis.  The 
appellant contends that nonalcoholic sclerotic hepatitis, 
diabetes mellitus, and liver, spleen, and an anemic condition 
are related to leishmaniasis.  Transcript at 2 (2005).  In 
diagnosing nonalcoholic sclerotic hepatitis, the April 2004 
VA examiner stated that concern for leishmaniasis was 
warranted.  A reported history of an enlarged spleen was 
noted.  The examiner noted that there was many different 
species of leishmaniasis and all potentially could cause 
visceral disease, although highly uncommon.  In a June 2004 
VA opinion, the assessment was, in part, picture not 
consistent with classic visceral leishmaniasis.  The examiner 
stated that the appellant probably had viscerotropic 
leishmaniasis described in American troops who served in 
Persian Gulf war.  The examiner did not identify his 
credentials, that is, R.N., P.A.C., D.O., M.D., etc.  There 
is insufficient evidence upon which to make a determination 
as to whether any nonalcoholic sclerotic hepatitis, diabetes 
mellitus, or liver, spleen or anemic condition is related to 
service or a service-connected disability.  

The Board notes that the April 2004 VA opinion notes that an 
ultrasound was to be performed.  If obtained, the report has 
not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should obtain the report of 
ultrasound noted in the April 2004 VA 
opinion, if available.  If available, 
the report should be associated with the 
claims file.  

2.  The AOJ should return the claims 
file to the VA examiner who performed 
the April 2004 examination.  The AOJ 
should request the examiner to do the 
following:  1) Identify his medical 
credentials; and 2) Clarify his 
diagnosis to rule in or rule out whether 
leishmaniasis is related to the 
disorders on appeal.  Specifically, the 
examiner should state whether it is 
likely to a degree of 50 percent or 
greater, or less than 50 percent likely, 
that nonalcoholic sclerotic hepatitis, 
diabetes mellitus, or a liver, spleen, 
or an anemic condition is related to 
leishmaniasis.  A complete rationale 
should accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




